Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 1 of 27 PagelD# 549

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ELIZABETH FEDYNICH, et al.,
Pro se Plaintiffs,

V. Civil No. 3:20cv165 (DJN)
BOULDER HOUSING PARTNERS, et al.,

Defendants.

MEMORANDUM OPINION

Plaintiffs Elizabeth Fedynich and Nicole Fedynich (collectively, “Plaintiffs”), proceeding
pro se, bring this action against Boulder Housing Partners (“BHP”), Jeremy Durham, Karen
Kreutzberg, Omar Llamas and Marina Arritola (collectively, the “Boulder Defendants”), the
United States Department of Housing and Urban Development Richmond Field Office (“HUD”),
Carrie Schmidt, Robert Davenport, Wilma Henry and Edward D. Crook (collectively, the “HUD
Defendants”), the Virginia Housing and Development Authority (“VHDA”), Anton Shaw,
Patrice Freeman and Jan Sloan (collectively, the “VWHDA Defendants”), the Central Virginia
Housing Coalition (““CVHC”) and Barbara Woodhall (collectively, the “CVHC Defendants”),
and the Lynchburg Redevelopment Housing Authority (“LRHA”), Dawn Fagan, Chandra
Hyacinth and Janice Payne-Hubbard (collectively, the “LRHA Defendants”), (collectively,
together, “Defendants”), alleging violations of the Fair Housing Act (“FHA”), 42 U.S.C. §§ 3601
et seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, Section 504 of the
American Rehabilitation Act (“RA”), 29 U.S.C. § 794(a), and their due process rights.

This matter comes before the Court on the LRHA Defendants’ Motion to Dismiss for

Failure to State a Claim (ECF No. 37), the VHDA Defendants’ Motion to Dismiss for Failure to
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 2 of 27 PagelD# 550

State a Claim (ECF No. 41), the HUD Defendants’ Motion to Dismiss for Failure to State a
Claim (ECF No. 43), the CVHC Defendants’ Motion to Dismiss for Failure to State a Claim
(ECF No. 45) and the Boulder Defendants’ Motion to Dismiss for Failure to State a Claim (ECF
No. 61). For the reasons set forth below, the Court GRANTS Defendants’ Motions to Dismiss
(ECF No. 37, 41, 43, 45, 61) and DISMISSES WITHOUT PREJUDICE all claims by Plaintiffs
against Defendants.

I. BACKGROUND

In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept
Plaintiffs’ well-pleaded factual allegations as true, though the Court need not accept Plaintiffs’
legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, because Plaintiffs
proceed pro se, the Court will afford their Amended Complaint a liberal construction. Erickson
v. Pardus, 551 U.S. 89, 94 (2007). That said, the Court need not create claims where Plaintiffs
have failed to plausibly allege them. Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.
1985). With these principles in mind, the Court accepts the following facts.

B. Factual Allegations and Plaintiffs’ Amended Complaint.!

Pursuant to the Housing Act of 1937, Congress enacted Section 8 Housing Programs to
help low-income families obtain decent, affordable housing. 42 U.S.C. § 1437. Under the
Housing Choice Voucher (“HCV”) Program, HUD allocates federal funds to a local Public
Housing Authority (“PHA”), which then distributes those funds to supplement the rent and utility
costs for low-income tenants participating in the HCV Program. 42 U.S.C. § 1437(0). Plaintiffs

are low-income tenants participating in the HCV Program.

 

} Plaintiff Elizabeth Fedynich filed her original complaint on March 9, 2020. (ECF No. 7.)
With leave of the Court, Plaintiff filed her Amended Complaint on April 28, 2020, adding her
daughter, Nicole Fedynich, as a plaintiff. (ECF No. 29.)

2
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 3 of 27 PagelD# 551

In June 2019, Plaintiffs lived in Lynchburg, Virginia. (Am. Compl. at 8.) Around that
time, Plaintiffs sought to move out of their home and into a new residence, citing violence in
their neighborhood and ongoing harassment from neighbors. (Am. Compl. at 8.) LRHA
administered Plaintiffs’ HCV at that time, so Plaintiffs contacted LRHA to request an expedited
inspection of a new residence that they had found. (Am. Compl. at 8.) They requested this
accommodation, because they had limited housing options that suited their disabilities. (Am.
Compl. at 8.) LRHA denied their request. (Am. Compl. at 8.)

Subsequently, Defendant Chandra Hyacinth (“Defendant Hyacinth”), a Compliance
Officer with LRHA, explained to Plaintiffs that LRHA denied their request, because unpleasant
dealings with neighbors did not qualify them for an accommodation. (Am. Compl. at 8.)
Plaintiffs responded that “the trauma from being threatened by [their] neighbors” required an
accommodation, because of their ongoing mental health needs. (Am. Compl. at 8.) Following
this interaction, Plaintiffs allege that Defendant Hyacinth did not respond to their repeated
requests for additional (unspecified) accommodations and, ultimately, that no one from LRHA
engaged in an interactive process. (Am. Compl. at 8.)

A few months later, in September or October 2019, Plaintiffs requested an extension of
their HCV, noting that they needed this extension because of their disabilities and the hurdles
that they faced when trying to find a new home suitable for those disabilities. (Am. Compl. at 8.)
LRHA denied the request, explaining that to receive a HCV extension, Plaintiffs needed to
compile and submit a complete list of all of the housing options to which they had applied. (Am.
Compl. at 8.) Plaintiffs assert that they were not aware of this requirement, that no other PHA
had ever required them to meet this requirement and, further, that the requirement caused them

undue hardship, because they could not remember all of the housing options to which they had
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 4 of 27 PagelD# 552

applied. (Am. Compl. at 8.) Plaintiffs further contend that a two-month HCV extension
remained a standard practice at many other PHAs. (Am. Compl. at 8.)

In early November 2019, Plaintiffs found a housing option that suited their needs. (Am.
Compl. at 8.) Upon finding this housing option, Plaintiffs requested an increase in their HCV to
cover the higher cost of rent.2 (Am. Compl. at 8.) LRHA initially denied this request, citing
Plaintiffs’ failure to use a required form. (Am. Compl. at 8.) LRHA eventually approved
Plaintiffs’ request. (Am. Compl. at 8.) However, the landlord ultimately decided to rent the
residence to someone else. (Am. Compl. at 8.)

Following this incident, Plaintiffs again requested an extension of their HCV. (Am.
Compl. at 8.) Plaintiffs requested an additional thirty days. (Am. Compl. at 8.) LRHA denied
Plaintiffs’ request and informed Plaintiffs that they had twelve days remaining on their HCV to
find anew home. (Am. Compl. at 8.) In the alternative, LRHA told Plaintiffs that they could
port their HCV to another location and PHA.? (Am. Compl. at 8.) Plaintiffs also allege that
Defendant Hyacinth repeatedly asked Plaintiff Elizabeth Fedynich if she wanted to surrender her
voucher. (Am. Compl. at 8.) And Defendant Hyacinth allegedly threatened to terminate
Plaintiffs’ housing assistance. (Am. Compl. at 8.) Around this time, LRHA employees stopped

answering Plaintiffs’ phone calls and emails. (Am. Compl. at 8.) Ultimately, Plaintiffs assert

 

2 Plaintiffs state that they contacted the HUD Office in Richmond, Virginia, for assistance
in this matter. (Am. Compl. at 8.) However, Plaintiffs do not elaborate on how HUD may have
intervened.

3 Within the context of the HCV Program, the term “port” or “portability” refers to the
process by which a family or individual can transfer or “port” their rental subsidy to a new
location, including a new location outside the jurisdiction of the original PHA that issued the
HCV. U.S. Dep’t. of Hous. & Urban Dev., Portability, https://www.hud.gov/program_offices/
public_indian_housing/programs/hcv/portability.
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 5 of 27 PagelD# 553

that “at no point in any dealing” with LRHA did any employee engage in an appropriate
interactive process. (Am. Compl. at 8.)

Plaintiffs continued to request additional extensions on their HCV, all of which LRHA
denied. (Am. Compl. at 9.) In general, Plaintiffs cited vague health concerns in support of their
requests, though Plaintiffs relayed that on December 4, 2019, Plaintiff Elizabeth Fedynich fell in
her storage unit and tore her meniscus, rendering her unable to walk without crutches. (Am.
Compl. at 9.) Nonetheless, LRHA denied Plaintiffs requests and continued to warn Plaintiffs
that it would terminate the HCV if they did not comply with the HCV Program requirements.
(Am. Compl. at 9.)

At this point, Plaintiffs assert that the Boulder Defendants became involved. (Am.
Compl. at 9.) Specifically, from what the Court can gather from Plaintiffs’ allegations and the
Boulder Defendants’ Memorandum in Support of their Motion to Dismiss, in 2019, Plaintiffs
ported their HCV from Boulder, Colorado, where BHP administered it, to Virginia. (Am.
Compl. at 9; Boulder Defendants’ Br. in Supp. of Mot. to Dismiss (“Boulder Mem.”) (ECF No.
62) at 5-6.) In December 2019 or early January 2020, Plaintiffs reached out to BHP to request an
extension on their HCV. (Am. Compl. at 9.) Defendant Marina Arritola, a BHP employee,
denied the request and told Plaintiffs that LRHA, as the PHA administering their HCV, needed
to approve the request. (Am. Compl. at 9.) However, LRHA employees continued to ignore
Plaintiffs’ repeated extension requests. (Am. Compl. at 9.)

After BHP and LRHA denied their requests, Plaintiffs attempted to involve HUD
employees Robert Davenport (“Defendant Davenport”) and Carrie Schmidt (“Defendant
Schmidt”) by copying them on emails. (Am. Compl. at 9.) However, Defendants Davenport and

Schmidt ignored Plaintiffs’ emails. (Am. Compl. at 9.) Eventually, Defendant Hyacinth
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 6 of 27 PagelD# 554

responded to Plaintiffs’ emails and told them that BHP needed to approve any HCV extensions.
(Am. Compl. at 9.) In conjunction, Defendant Hyacinth sent information relevant to the HCV
extension request to BHP. (Am. Compl. at 9.) Plaintiffs assert that this communication
contained “inaccurate, misleading, and dishonest information.” (Am. Compl. at 9.) According
to Plaintiffs, BHP refused to assist them as a result of this misinformation.t (Am. Compl. at 10.)

Plaintiffs also provided letters from their physicians to both LRHA and BHP. (Am.
Compl. at 10.) According to Plaintiffs, these letters explained why they required additional time
on their HCV and the housing specifications that their disabilities required. (Am. Compl. at 10.)
Neither LRHA nor BHP accepted the letters as a sufficient basis for granting an HCV extension.
(Am. Compl. at 10.)

Plaintiffs assert that “under duress, coercion and threat of losing their [HCV],” they
ported their voucher in Fredericksburg, Virginia, where Plaintiffs placed their voucher with
CVHC. (Am. Compl. at 10-11.) Upon porting their voucher in Fredericksburg, Plaintiffs
requested another extension on their HCV. (Am. Compl. at 11.) CVHC — specifically,
Defendant Barbara Woodall (“Defendant Woodall”), a CVHC Housing Agent — denied
Plaintiffs’ request. (Am. Compl. at 11.) Defendant Woodall denied several other requests,
including a request for a higher payment standard. (Am. Compl. at 11.) Plaintiffs assert that
these denials were made without any interactive process. (Am. Compl. at 11.) Plaintiffs further
allege that Defendant Woodall and other CVHC employees acted with the specific intent to

deliberately sabotage Plaintiffs’ attempts to find a home. (Am. Compl. at 11.)

 

4 Plaintiffs indicate that BHP denied Plaintiffs’ requests on three other occasions. (Am.

Compl. at 10.) Each of these requests involved Plaintiffs’ seeking an extension of their HCV.
(Am. Compl. at 10.) It remains unclear whether these three other occasions coincide with the
requests at issue. Nonetheless, Plaintiffs assert that BHP denied these accommodation requests
despite receiving ample evidence of “numerous health issues.” (Am. Compl. at 10.)
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 7 of 27 PagelD# 555

After Plaintiffs faced difficulties with CVHC, they turned to VHDA for assistance. (Am.
Compl. at 11.) Plaintiffs attempted to work with several VHDA employees, including Defendant
Patrice Freeman (“Defendant Freeman”), Defendant Anton Shaw (“Defendant Shaw”) and
Defendant Jan Sloan (“Defendant Sloan”), (Am. Compl. at 11.) Plaintiffs assert that
communication broke down with Defendant Freeman, that Defendant Shaw told them that their
only path forward was litigation and that Defendant Sloan refused to answer their questions.
(Am. Comp. at 11.) Despite Plaintiffs’ accusations against CVHC, VHDA and other PHAs,
Plaintiffs acknowledge that CVHC approved Plaintiffs’ higher payment standard request. (Am.
Compl. at 11.) Indeed, Plaintiffs admit that Betty Newbury, a CHVC employee, helped
Plaintiffs obtain a two-bedroom payment standard, instead of their original (and smaller) one-
bedroom payment standard. (Am. Compl. at 11.)

Plaintiffs conclusively assert that throughout this process, the HUD Defendants remained
involved and unhelpful. (Am. Compl. at 12.) For example, Plaintiffs assert that they tried to
work with Defendant Edward Crook (“Defendant Crook”), Program Management Specialist at
HUD, but that Defendant Crook demonstrated a “profound ignorance of HUD laws” and
antagonized Plaintiffs. (Am. Compl. at 12.) Plaintiffs also worked with Defendant Wilma
Henry (“Defendant Henry”), Portfolio Management Specialist at HUD, who demonstrated
hostility and a “blatant disregard and ignorance of and unwillingness to apply HUD laws.” (Am.
Compl. at 12.) Plaintiffs also allege that Defendant Henry made discriminatory comments about
Plaintiffs’ disabilities as they related to the outbreak of Coronavirus Disease 2019 (“COVID-
19”). (Am. Compl. at 12.) Although they do not specify the accommodation that they sought
from Defendant Davenport, Plaintiffs assert that he failed to engage in an interactive process and

ignored Plaintiffs’ repeated requests for additional accommodations. (Am. Compl. at 12.)
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 8 of 27 PagelD# 556

Plaintiffs further assert that Defendant Schmidt refused to communicate with them and failed to
direct her staff to apply HUD laws as they pertained to reasonable accommodation requests.
(Am. Compl. at 12.) Ultimately, Plaintiffs assert that Defendants discriminated against them
based on their disabilities. (Am. Compl. at 12.)

Based on these allegations, Plaintiffs claim that Defendants violated their civil rights by
failing to provide them with reasonable accommodations in the HCV Program. Specifically,
Plaintiffs appear to allege that Defendants violated the FHA, the ADA, Section 504 of the RA
and their due process rights under the Fifth and Fourteenth Amendments. Based on these claims,
Plaintiffs seek $2,068,920.00 in damages, as well as punitive damages against all parties, both
“organizationally and individually.” (Am. Compl. at 13.)

Cc. Defendants’ Motions to Dismiss.

Now before the Court are five motions to dismiss Plaintiffs’ Amended Complaint. The
LRHA Defendants filed their Motion to Dismiss the Amended Complaint on May 12, 2020.
(ECF No. 37.) The LRHA Defendants argue that the Court should dismiss Plaintiffs’ FHA
claims, because Plaintiffs fail to plausibly allege that they suffer from any disabilities or that a
nexus exists between their alleged disabilities and the requested accommodations. (Br. in Supp.
of LRHA Defs.’ Mot. to Dismiss Am. Compl. (“LRHA Mem.”) (ECF No. 38.) at 4-6.)
Similarly, because Plaintiffs do not allege any facts that give rise to a reasonable inference that
Plaintiffs are disabled, the LHRA Defendants contend that Plaintiffs’ ADA and RA claims must
be dismissed. (LRHA Mem. at 7.)

As for Plaintiffs’ due process claims, the LRHA Defendants assert that Plaintiffs fail to
identify a protected property interest of which Defendants deprived them without due process.

(LRHA Mem. at 8-10.) In their Response, Plaintiffs assert they have sufficiently pled facts to
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 9 of 27 PagelD# 557

survive the motion-to-dismiss stage, given that they proceed pro se. (Opp. to LRHA Defs.’ Mot
to Dismiss (“Pls.” LRHA Opp.”) (ECF No. 47) at 1-2.)

Separately from the LHRA Defendants, on May 20, 2020, the VHDA Defendants filed
their Motion to Dismiss Plaintiffs’ Amended Complaint. (ECF No. 41.) The VHDA Defendants
argue that the Court should dismiss Plaintiffs’ FHA and RA claims, because Plaintiffs fail to
specify any disability and have failed to demonstrate the reasonableness or necessity of their
requested accommodations. (VHDA Defs.’ Mem. in Supp. of Mot. to Dismiss (“VHDA Mem.”)
(ECF No. 42) at 5-6.) Regarding Plaintiffs’ due process claims, the VHDA Defendants argue
that Plaintiffs make only conclusory allegations that the VHDA Defendants deprived them of
due process. (VHDA Mem. at 6.) And the VHDA Defendants note that Plaintiffs in fact
acknowledge that VHDA granted Plaintiffs a partial accommodation. (VWHDA Mem. at 6. )

The HUD Defendants filed a Motion to Dismiss Plaintiffs’ Amended Complaint on May
20, 2020. (ECF No. 43.) In support of their Motion, the HUD Defendants argue that sovereign
immunity bars Plaintiffs’ claims against them to the extent that Plaintiffs sue the HUD
Defendants in their official capacities. (HUD Defs.’ Mem. in Supp. of Mot. to Dismiss (“HUD
Mem.”) (ECF No. 44.) at 6-8.) As with the other Defendants, the HUD Defendants assert that
Plaintiffs also fail to state a claim under either the FHA or RA, because they have failed to
sufficiently allege a qualifying disability. (HUD Mem. at 9-11.) Finally, the HUD Defendants
assert that even if Plaintiffs had sufficiently pled facts to support their due process claims,
Plaintiffs are barred from bringing a Bivens action against HUD or its employees in their official
capacities. (HUD Mem. at 11. (citing Bivens v. Unknown Named Agents, 403 U.S. 338 (1971).)

Plaintiffs responded to the HUD Defendants’ Motion to Dismiss on June 10, 2020, filing

an Opposition to the HUD Motion and a Supplemental Brief. (Pls.’ Opp. to HUD Mot. to
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 10 of 27 PagelD# 558

Dismiss (“Pls.” HUD Resp.””) (ECF No. 49); Pls. Supplemental Opp. to HUD Mot. to Dismiss
(“Pls.” HUD Supplement”) (ECF No. 50).) In their Response, Plaintiffs again request leeway in
drafting their Amended Complaint, because they proceed pro se. (Pls.’ HUD Resp. at 2.) And
Plaintiffs also challenge HUD’s assertion of sovereign immunity. (Pls. HUD Supplement at 3-
5.)

On May 20, 2020, the CVHC Defendants filed a Motion to Dismiss Plaintiffs’ Amended
Complaint. (ECF No. 45.) Specifically, the CVHC Defendants assert that Plaintiffs have failed
to allege any disabilities with specificity and have not plausibly demonstrated a nexus between
their alleged disabilities and accommodation requests, requiring dismissal of Plaintiffs’ FHA and
RA claims. (CVHC Br. in Supp. of Mot. to Dismiss (“CVHC Mem.”) (ECF No. 46) at 6-8.)
Regarding Plaintiffs’ due process claims, the CVHC Defendants argue that Plaintiffs have not
identified any valid property interest, adding that the HUD regulations upon which Plaintiffs rely
do not create any enforceable rights. (CVHC Mem. at 8-11.)

Plaintiffs responded to the CVHC Defendants’ Motion on June 10, 2020, filing an
Opposition to the CVHC Motion and a Supplemental Brief. (Pls.’ Opp. to CVHC Mot. to
Dismiss (“Pls.’ CVHC Resp.”) (ECF No. 48); Pls. Supplemental Opp. to CVHC Mot. to Dismiss
(“Pis.” CVHC Supplement”) (ECF No. 51).) In both briefs, Plaintiffs cite various statutes, as
well as unidentified caselaw, to support the assertion that they have sufficiently pled their claims
at this stage. (Pls.” CVHC Supplement at 2-6.) The CVHC Defendants filed a Reply on June 16,
2020, reasserting their original arguments. (CVHC Reply Br. in Supp. of Mot. to Dismiss
(“CVHC Reply”) (ECF No. 52).)

Finally, the Boulder Defendants filed a Motion to Dismiss on July 22, 2020. (ECF No.

61.) The Boulder Defendants first argue that the Court should dismiss all claims against them,

10
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 11 of 27 PagelD# 559

because Plaintiffs failed to serve any of the Boulder Defendants in a timely manner. (Boulder
Defs.’ Br. in Supp. of Mot. to Dismiss (“Boulder Mem.”) (ECF No. 62) at 4.) Like the other
Defendants, the Boulder Defendants also argue that Plaintiffs fail to state either a FHA or RA
claim, because they have not pled facts that support the existence of any disability or
demonstrated the reasonableness or necessity of their requested accommodations. (Boulder
Mem. at 5-6.) Regarding Plaintiffs’ due process claims, the Boulder Defendants argue that
Plaintiffs make only conclusory allegations that Defendants denied them due process. (Boulder
Mem. at 7.)

Plaintiffs filed their response to the Boulder Defendants’ Motion on August 12, 2020.
(Pls.’ Opp. to Boulder Defs.’ Mot. to Dismiss (“Pls.’ Boulder Resp.”) (ECF No. 65).) In their
Response, Plaintiffs argue that the Court should not dismiss for lack of timely service, because,
as pro se litigants, the Court provided them the mechanism for service — mechanisms that were
out of their control. (Pls.’ Boulder Resp. at 1.) Plaintiffs also cite the ongoing COVID-19
pandemic. (Pls.’ Boulder Resp. at 1.) As for the merits of their claims, Plaintiffs assert that the
Boulder Defendants knew about their alleged disabilities and that that the Boulder Defendants
deprived them of a property interest without due process when they denied Plaintiffs’ request for
an HCV extension. (Pls.’ Boulder Resp. at 2-2.)

Il. STANDARD OF REVIEW

A complaint need only contain “a short, plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss pursuant to Rule
12(b)(6) tests the sufficiency of a complaint or a counterclaim. Republican Party of N.C. v.
Martin, 980 F.2d 943, 952 (4th Cir. 1992). A claim or counterclaim must state facts sufficient to

“‘ sive the defendant fair notice of what the claim is and the grounds upon which it rests.’” Bell

11
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 12 of 27 PagelD# 560

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)). Further, the facts alleged must be sufficient to “state all elements of [any]
claim[s].” Bass v. EI. Dupont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)
(citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) and Jodice v. United
States, 289 F.3d 270, 281 (4th Cir. 2002)), Ultimately, “[t]o survive a motion to dismiss, a claim
must contain factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Igbal, 556 U.S. at 678.

When evaluating a Rule 12(b)(6) motion to dismiss, a court must accept as true all well-
pleaded allegations. Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 539 (4th Cir.
2013). However, “‘naked assertions of wrongdoing necessitate some ‘factual enhancement’
within the complaint to cross ‘the line between possibility and plausibility of entitlement to
relief.”” Francis v. Giacomelli, 588 F.3d 183, 186 (4th Cir. 2009) (quoting Twombly, 550 U.S. at
557). Because Plaintiffs proceed pro se, the Court construes Plaintiffs’ complaint
liberally. Erikson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also
Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006) (explaining that pro se complaints are
afforded a liberal construction). Indeed, a “[l]iberal construction of the pleadings is particularly
appropriate where, as here, there is a pro se complaint raising civil rights issues,” Jehovah v.
Clarke, 798 F.3d 169, 176 (4th Cir. 2015) (citing Smith v. Smith, 589 F.3d 736, 738 (4th
Cir.2009) (alteration in original)). However, the court need not attempt to “discern the
unexpressed intent of the plaintiff,” Laber, 438 F.3d at 413, nor does the requirement of liberal
construction excuse a complete failure to allege a cognizable claim, Weller v. Dep’t of Soc.

Servs., 901 F.2d 387, 390-91 (4th Cir. 1990). Indeed, courts are not required to “conjure up and

12
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 13 of 27 PagelD# 561

decide issues never fairly presented to them.” Lucas v. Henrico Cty. Pub. Sch. Bd.,2019 WL
5791343, at *2 (E.D. Va. Nov. 6, 2019).
Il, ANALYSIS
Plaintiffs appear to bring claims under the FHA of 1988, 42 U.S.C. §§ 3601 et seq, the
ADA, 42 U.S.C. §§ 1210 e¢ seg., and Section 504 of the RA, 29 U.S.C. § 794, as well as a
constitutional claim alleging violations of their due process rights. The Court will address the
sufficiency of these claims in turn.°

A, The Court Will Not Dismiss Plaintiffs’ Claims Against the Boulder
Defendants for Failure to Serve Process in a Timely Manner.

As a threshold matter, the Boulder Defendants argue that the Court should dismiss
Plaintiffs’ claims against them, because Plaintiffs failed to serve them until after the ninety days
for service allowed under the Federal Rules of Civil Procedure. (Boulder Mem. at 4.) Indeed,
Federal Rule of Civil Procedure 4(m) states, in relevant part, that:

If a defendant is not served within 90 days after the complaint is filed, the court

— on motion or on its own after notice to the plaintiff — must dismiss the action

without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court
must extend the time for service for an appropriate period.

 

5 The HUD Defendants argue that the claims brought against them are barred by sovereign
immunity. (HUD Mem. at 6-8.) Although the Court would typically address any questions of
jurisdiction — including sovereign immunity — first, because the Amended Complaint fails to
specify the precise contours of the substantive claims against the HUD Defendants, the Court
cannot accurately engage in an analysis as to whether the government waived sovereign
immunity in this instance. Indeed, based on the facts presented, the Court cannot determine
which claims Plaintiffs assert against the HUD Defendants and whether Plaintiffs bring this suit
against the HUD Defendants in their individual or official capacities. Accordingly, the Court
will instead dismiss Plaintiffs’ Amended Complaint for failure to state any claims upon which
relief may be granted.

13
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 14 of 27 PagelD# 562

Fed. R. Civ. P. 4(m). A plaintiff may escape dismissal for failure to timely serve process if she
demonstrates “good cause” for the delay or if the district court exercises its discretion to extend
the time for service. Collins v. Thornton, 782 F. App'x 264, 266 (4th Cir. 2019).

Here, Plaintiffs did not serve the Boulder Defendants until 114 days after Plaintiff
Elizabeth Fedynich filed her original Complaint, and after Plaintiffs filed their Amended
Complaint. (ECF No. 7; Boulder Mem. at 4.) Although Plaintiffs did not serve the Boulder
Defendants within the time allowed under Rule 4(m), the Court will excuse this failure, because
Plaintiffs’ claims have not progressed beyond the motion-to-dismiss stage and the Court has not
conducted an initial pretrial conference, meaning the Boulder Defendants suffered little prejudice
from the delay in service. Moreover, the Court finds good cause for an extension, because
Plaintiffs proceed in forma pauperis, meaning that the United States Marshal, not Plaintiffs,
handled service. (ECF Nos. 4, 8.)

Indeed, the Fourth Circuit has repeatedly “recognized that in forma pauperis plaintiffs
‘must rely on the district court and the [United States Marshals Service] to effect service,’ and
should not be penalized for delay in service beyond their control.” Scott v. Md. State Dep't of
Labor, 673 F. App'x 299, 305 (4th Cir. 2016) (quoting Robinson v. Clipse, 602 F.3d 605, 608
(4th Cir. 2010)). Moreover, the Fourth Circuit has expressly held that when, as here, a plaintiff
provides “the Marshals with the correct information to serve a defendant, a subsequent failure to
effect service upon that defendants constitutes ‘good cause’ for an extension.” Brooks v.
Johnson, 924 F.3d 104, 121 (4th Cir. 2019) (citing Rance v. Rocksolid Granit USA, Inc., 583

F.3d 1284, 1287 (11th Cir. 2009) (collecting cases)). Accordingly, the Court finds good cause to

14
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 15 of 27 PagelD# 563

retroactively extend the time for service, and, therefore, the Court will not dismiss Plaintiffs’
claims against the Boulder Defendants for failure to timely serve process.°

B. Plaintiffs Fail to State Any Claim Under the Fair Housing Act.

Plaintiffs allege violations of the FHA against each Defendant. (Am. Compl. at 6, 8-12.)
The Court interprets Plaintiffs’ claims to allege that Defendants discriminated against Plaintiffs
by failing to provide them reasonable accommodations under the FHA, specifically in violation
of 42 U.S.C. § 3604. Defendants argue that Plaintiffs fail to state any facts that sufficiently
allege a qualifying disability under the FHA. Moreover, Defendants assert that Plaintiffs fail to
plead facts that demonstrate a nexus between Plaintiffs’ alleged disabilities and their requested
accommodations. The Court agrees with Defendants.

The FHA prohibits discrimination in housing on the basis of certain enumerated
classifications, including a “handicap.”’ 42 U.S.C. §§ 3601 et seq. Specifically, the FHA
prohibits discrimination “against any person in the terms, conditions, or privileges of sale or
rental of a dwelling, or in the provision of services or facilities in connection with such dwelling,
because of a handicap of that person.” § 3604(f)(2)(A). The FHA defines “handicap” as: (1) a
physical or mental impairment which substantially limits one or more of such person's major life
activities; (2) a record of having such an impairment; or, (3) being regarded as having such an

impairment. § 3602(h). The term “major life activities” refers to “those activities that are of

 

6 The Court also notes the unique circumstances caused by the going COVID-19 pandemic

that continues to take a toll on this country and affect all aspects of the judicial system.

7 The FHA uses the term “handicap” instead of the term "disability." Both terms have the
same legal meaning. See Bragdon v. Abbott, 524 U.S. 624, 631 (1998) (noting that definition of
“disability” in the Americans with Disabilities Act is drawn almost verbatim “from the definition
of ‘handicap’ contained in the Fair Housing Amendments Act of 1988”). Accordingly, the Court
uses these words interchangeably.

15
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 16 of 27 PagelD# 564

central importance to daily life.” Rohan v. Networks Presentations LLC, 375 F.3d 266, 274 (4th
Cir. 2004) (internal quotations and citations omitted). Discrimination under the FHA includes a
refusal “to make reasonable modifications of existing premises” or “to make reasonable
accommodations in rules, policies, practices, or services, when such accommodations may be
necessary to afford such person equal opportunity to use and enjoy a dwelling.” § 3604(f)(3).

To state a claim alleging a failure to accommodate under the FHA, a plaintiff must show
that (1) she suffers from a disability under the definition set out in the FHA, (2) the defendant
knows of the disability or reasonably should know, (3) the accommodation is reasonable and
necessary to afford the plaintiff an equal opportunity to use and enjoy the dwelling, and (4) the
defendant refused to make such an accommodation. Roberson v. Graziano, 2010 WL 2106466,
at *2 (D. Md. May 21, 2010), aff'd, 411 F. App'x 583 (4th Cir. 2011) (citing 42 U.S.C.

§ 3604(f)); see also Bryant Woods Inn v. Howard Cty., 124 F.3d 597, 603-04 (4th Cir. 1997)
(finding that a plaintiff must show that a requested accommodation proved “(1) reasonable and
(2) necessary (3) to afford handicapped persons equal opportunity to use and enjoy housing”).
Further, a plaintiff must plead facts that demonstrate a sufficient nexus between the alleged
disability and discriminatory act — in this case, the accommodation denial. Hardaway v. Equity
Residential Memt., LLC, 2012 WL 3903489, at *6 (D. Md. Sept. 6, 2012) (dismissing FHA
claims where “[i]n addition to failing to elaborate on the nature of [the plaintiffs] disability, [the
plaintiff has] not alleged a plausible nexus between her disability and the alleged discriminatory
acts”).

Here, Plaintiffs fail to plausibly allege that they suffer from any disabilities as defined
under the FHA. Instead, Plaintiffs simply reference “mental health needs,” “disabilities,”

“medical conditions” and “health issues.” (Am. Compl. at 8-12.) However, to state a claim

16
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 17 of 27 PagelD# 565

under the FHA, a plaintiff must do more than label herself as disabled. Thomas v. The Salvation
Army S. Territory, 841 F.3d 632, 639 (4th Cir. 2016). Moreover, although Plaintiffs allege that
they provided letters from their physicians to the PHAs that declined their accommodation
requests, Plaintiffs do not name the medical conditions that their physicians identified as causing
their disability. (Am. Compl. at 10.) At bottom, these allegations do not give rise to a
“reasonable inference” that Plaintiffs suffered from a “handicap,” as defined under the FHA.®
Igbal, 556 U.S. at 678.

Furthermore, even if Plaintiffs plausibly alleged that they suffered from a handicap under
the FHA, Plaintiffs fail to allege a single — let alone a plausible — nexus between their alleged
disabilities and the proffered discriminatory acts. Nor have Plaintiffs identified how the
requested accommodations proved necessary to afford them with an equal opportunity to use or
enjoy a dwelling.

Plaintiffs made several types of accommodation requests to each of the PHAs. From
LHRA, Plaintiffs requested an expedited inspection, several HCV extensions and a larger
payment standard. (Am. Compl. at 8.) Plaintiffs also sought an extension on their HCV from

the Boulder Defendants. (Am. Compl. at 9.) And from CVHC, Plaintiffs requested an extension

 

8 In their Amended Complaint, Plaintiffs elaborate on only one of their numerous alleged

injuries. Specifically, Plaintiffs state that on December 4, 2019, Plaintiff Elizabeth Fedynich fell
in her storage unit and tore her meniscus, rendering her unable to walk without crutches. (Am.
Compl. at 9.) Plaintiffs do not specifically identify this injury as one of the alleged disabilities.
And indeed, this one-off accident occurred nearly six months after the start of the relevant HCV
process. (Am. Compl. at 9.) Moreover, this injury appears to have been temporary in nature.
(See Am. Compl. at 9 (implying that Plaintiff required crutches during the winter following her
injury).) Thus, the Court can only speculate that Plaintiff Elizabeth Fedynich suffered from an
ongoing disability rather than a temporary injury, foreclosing Plaintiffs’ FHA claims. See Rohan
v. Networks Presentations LLC, 375 F.3d 266, 274 (4th Cir. 2004) (citation and internal
quotation marks omitted) (holding that sporadic or intermittent manifestations of an injury are
insufficient to establish a substantial limitation on a major life activity).

17
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 18 of 27 PagelD# 566

on their HCV and a larger payment standard.’ Notably, Plaintiffs do not specify what
accommodations they sought from VHDA; rather, they explain that they turned to VHDA when
experiencing problems with CVHC. (Am. Compl. at 11.) Therefore, the Court must assume that
Plaintiffs sought an extension of their HCV and a larger payment standard from VDHA, as well.
Likewise, although they assert that the HUD Defendants did not engage in an interactive process,
Plaintiffs do not specify what accommodations they sought from those Defendants. Beyond
stating that they requested these accommodations, Plaintiffs have not provided any facts that
establish a nexus between their unidentified disabilities and the requested accommodations or the
alleged discriminatory acts. Indeed, because Plaintiffs have not specified the extent of their
alleged disabilities, the Court can only speculate as to how those factors relate, defeating
Plaintiffs’ FHA claims.

Ultimately, because Plaintiffs merely label themselves as disabled and fail to identify any
plausible nexus between their alleged disabilities, their requested accommodations and
Defendants’ alleged discrimination, Plaintiffs have failed to state a claim upon which relief may
be granted. Therefore, the Court will dismiss Plaintiffs’ FHA claims against all Defendants.

C. Plaintiffs Fail to State Any Clam Under Either the Americans with
Disabilities Act or the Rehabilitation Act.

Plaintiffs also allege violations of the ADA and the RA against each Defendant. (Am.
Compl. at 6, 8-12.) Specifically, Plaintiffs argue — albeit indirectly — that each Defendant

failed to accommodate them and their disabilities, as required under the ADA and RA. (Am.

 

9 Plaintiffs also make general complaints about the methods that CVHC used to calculate
Plaintiffs’ payment standards. (Am. Compl. at 11.) However, Plaintiffs do not specifically
allege that they sought this accommodation request due to alleged disabilities regarding these
calculations; rather, they appear to merely disagree with CHVC’s process and requirements.
(AM. Compl. at 11.) And indeed, these calculations underlie Plaintiffs’ request for a larger
payment standard — a request that CVHC granted. (Am. Compl. at 11.)

18
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 19 of 27 PagelD# 567

Compl. at 6, 8-12.) As with Plaintiffs’ FHA claims, Defendants argue that Plaintiffs have failed
to plausibly allege a qualifying disability under either the ADA or the RA. (Boulder Mem. at 6;
HUD Mem. at 10; VHDA Mem. at 5-6; CVHC Mem. at 7-8; LRHA Mem. at 7-8.) In response,
Plaintiffs reassert that they suffer from disabilities and further claim that each Defendant knew
about those disabilities. (Pls.” CVHC Resp. at 2; Pls.’ Boulder Resp. at 2.) The Court agrees
with Defendants.

Although the ADA and RA are distinct statutes, the analyses under both statutes are
“substantially the same.” Seremeth v. Bd. Of Ct. Comm’rs Frederick Cty., 673 F.3d 333, 336 n.1
(4th Cir. 2012) (quoting Doe v. Univ. of Md. Med. Sys. Corp., 50 F.3d 1261, 1265 n. 9 (4th
Cir.1995)); see also Taylor v. Hampton Roads Regional Jail Authority, 550 F. Supp. 2d 614, 616
(E.D. Va. 2008) (“The elements of a claim under the ADA and the Rehabilitation Act are the
same.”) Indeed, the ADA states in relevant part that “no qualified individual with a disability
shall, by reason of such disability, be excluded from participation in or be denied the benefits of
the services, programs, or activities of a public entity, or be subjected to discrimination by any
such entity,” 42 U.S.C. § 12132; whereas, § 504 of the RA states in relevant part that “no
otherwise qualified individual with a disability . . . shall, solely by reason of her or his disability,
be excluded from participation in, or be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial assistance,” 29 U.S.C. § 794(a).

To survive a motion to dismiss under either statute, a plaintiff must plausibly allege that
“(1) she has a disability, (2) she is otherwise qualified to receive the benefits of a public service,
program or activity, and (3) she was excluded from participation in or denied the benefits of such
service, program, or activity, or otherwise discriminated against, on the basis of her disability.”

Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 498 (4th Cir. 2005)

19
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 20 of 27 PagelD# 568

(citing Baird v. Rose, 192 F.3d 462, 467-70 (4th Cir.1999); Doe v. Univ. of Md. Med. Sys. Corp.,
50 F.3d 1261, 1264-65 & n. 9 (4th Cir.1995)). As for the first prong, the ADA and RA both
define “disability” as a physical or mental impairment that substantively limits one or more
major life activities, a record of such an impairment or being regarded as having such an
impairment. 29 U.S.C. § 705(20)(B); 42 U.S.C. § 12102(1). To state a claim under this
definition, a plaintiff must identify her disability; otherwise, the Court can only speculate that the
plaintiff is actually disabled. Bakra v. RST Mktg., 2019 WL 3459251, at *2 (W.D. Va. July 31,
2019) (“The defendant in a disability discrimination suit does not have fair notice when the
plaintiff fails to identify his disability.’” (quoting Tate v. SCR Medical Transp., 809 F.3d 343,
345-46 (7th Cir. 2015) (citations omitted))). Here, Plaintiffs fail to meet this standard.

Indeed, as explained above, Plaintiffs have not alleged any specific facts that identify a
plausible disability sufficient to state a claim under either the ADA or the RA. Instead,
throughout their Amended Complaint, Plaintiffs simply reference “mental health needs,”
“disabilities,” “medical conditions” and “health issues.” (Am. Compl. at 8-12.) Even though
Plaintiffs assert that Defendants knew about these disabilities, (Pls.” CVHC Resp. at 2; Pls.’
Boulder Resp. at 2), Plaintiffs fail to identify or even describe the nature of these alleged
disabilities. And although Plaintiffs specify that on December 4, 2019, Plaintiff Elizabeth
Fedynich tore her meniscus after a fall, they do not allege any facts to support the inference that
this injury caused more than a sporadic or temporary impairment such that it would qualify as a
“disability” under the ADA or the RA. See Heiko v. Colombo Sav. Bank, F-.S.B., 434 F.3d 249,
257 (4th Cir. 2006) (“Sporadic or otherwise temporary impairments do not qualify as substantial

limitations.” (citing Rohan, 375 F.3d at 276)). Neither have Plaintiffs alleged any facts to

20
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 21 of 27 PagelD# 569

support the inference that Defendants discriminated against them or otherwise denied them
benefits or services “on the basis of” the meniscus tear. Constantine, 411 F.3d at 498.

Ultimately, as with their FHA claims, Plaintiffs’ ADA and RA claims must fail, because
Plaintiffs fail to allege with sufficient particularity either a disability from which they suffered or
a nexus between that disability and Defendants’ allegedly discriminatory conduct. Accordingly,
the Court will dismiss Plaintiffs’ ADA and RA claims against all Defendants.

D. Plaintiffs Fai] to Sufficiently Allege a Due Process Violation Against Any
Defendant.

Finally, Plaintiffs allege that Defendants violated their due process rights. (Am. Compl.
6, 8-12.) Specifically, from what the Court can gather, Plaintiffs assert that by denying their
accommodation requests without engaging in an interactive process, Defendants violated
Plaintiffs’ due process rights by depriving them of a property interest — namely, their requested
accommodations — without due process of law. However, the Court finds that Plaintiffs have
not identified any cognizable property or liberty interests to which their due process rights might
have attached, foreclosing their constitutional claims.

The Fourteenth Amendment to the Constitution prohibits state actors from depriving an
individual of life, liberty or property without due process of law. U.S. Const. Amend. XIV, § 1.
Relevant here, the Fifth Amendment has been interpreted to prohibit federal actors in the same
way. Dusenberry v. United States, 534 U.S. 161, 167 (2002). To state a claim under either
Amendment, a plaintiff must (1) identify a cognizable liberty or property interest and (2) show
that a state actor deprived her of that interest (3) without due process of law. Jota Xi Chapter of
Sigma Chi Fraternity v. Patterson, 566 F.3d 138, 145 (4th Cir. 2009) (quoting Stone v. Univ. of
Md. Med. Sys. Corp., 855 F.2d 167, 172 (4th Cir. 1988)). Ifa plaintiff cannot identify a

cognizable liberty or property interest, her due process claim must fail. See Mills v. Holmes, 95

21
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 22 of 27 PagelD# 570

F. Supp. 3d 924, 931 (E.D. Va. 2015) (“If no ‘life, liberty, or property’ interest within the
meaning of the Constitution is in issue, then there can be no deprivation of constitutional due
process.”); see also Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569 (1972) (“The
requirements of procedural due process apply only to the deprivation of interests encompassed
by the Fourteenth Amendment's protection of liberty and property.”).

Here, because Plaintiffs brought their due process claims against local, state and federal
defendants, the methods by which Plaintiffs may bring their claims differ. Accordingly, the
Court will first address Plaintiffs’ claims against the state and local defendants, before turning to
the HUD Defendants.

1. The Court Will Dismiss Plaintiffs’ Constitutional Claims Against the
LRHA Defendants, the VHDA Defendants, the CVHC Defendants and
the Boulder Defendants.

The Court assumes that Plaintiffs bring their claims against the LRHA Defendants, the
VHDA Defendants, the CVHC Defendants and the Boulder Defendants pursuant to 42 U.S.C.

§ 1983. Section 1983 provides a remedy for the deprivation of constitutional rights by any
person acting under color of state law. It “is not itself a source of substantive rights, but merely
provides a method for vindicating federal rights elsewhere conferred.” Baker v. McCollan, 443
U.S. 137, 144 n.3 (1979). To seek redress through § 1983, a plaintiff must assert a violation of a
federal right, not merely a violation of federal law. Blessing v. Freestone, 520 U.S. 329, 340
(1997). To survive a motion to dismiss and state a cognizable claim under § 1983, “a plaintiff
must allege the violation of a right secured by the Constitution and laws of the United States, and
must show that the alleged deprivation was committed by a person acting under color of state
law.” West v. Atkins, 487 U.S. 42, 48 (1988). Notably, a plaintiff must sufficiently allege that a

defendant's personal act or omission lead to the deprivation of a federal right. Fisher v. Wash.

22
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 23 of 27 PagelID# 571

Metro. Area Transit Auth., 690 F.2d 1133, 1142-43 (4th Cir. 1982), abrogated on other grounds
by Cty. of Riverside v. McLaughlin, 500 U.S. 44 (1991).

Here, Plaintiffs fail to allege any cognizable liberty or property interest of which they
were deprived. Indeed, Plaintiffs’ due process claim relies on allegations that Defendants denied
their accommodation requests without an interactive process; however, the Court finds that
Plaintiffs lacked any liberty or property interest in their accommodation requests, defeating their
due process claims.

For one, Plaintiffs received two of the accommodations that they requested, namely: a
voucher for larger housing and an increased payment standard. (Am. Compl. at 9-11.) Because
Plaintiffs received these accommodations, the Court cannot discern a property interest of which
Plaintiff were deprived without due process of law.

As for Plaintiffs’ request for an HCV extension, at least one circuit court has held that
individuals do not have a property interest in a housing voucher extension. See Burgess v.
Alameda Hous. Auth., 98 F. App'x 603, 605 (9th Cir. 2004) (affirming that a plaintiff did not
have a constitutionally protected property interest in an extension of a Section 8 housing
voucher). Indeed, “[t]o have a property interest in a benefit, a person clearly must have more
than an abstract need or desire for it,” and “‘must, instead, have a legitimate claim of entitlement
to it.” Ely v. Mobile Hous. Bd., 605 F. App'x 846, 849 (11th Cir. 2015). Plaintiffs cannot
establish a “legitimate claim of entitlement” to the continued extension of their voucher, because
the decision to extend a term of a voucher remains in the discretion of the PHA considering the
request. Jd. (citing 24 C.F.R. § 982.303(b)); see Town of Castle Rock v. Gonzales, 545 US. 748,
756 (2005) (“[A] benefit is not a protected entitlement if government officials may grant or deny

it in their discretion.”). In fact, the regulations governing voucher extensions expressly provide

23
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 24 of 27 PagelD# 572

that “[a]t its discretion, the PHA may grant a family one or more extensions of the initial voucher
term in accordance with [its] policy.” 24 C.F.R. § 982.303(b) (emphasis added). Accordingly,
the regulations have established no legitimate expectation, much less a right, to an HCV
extension. Burgess., 98 F. App'x at 605.

Finally, when Plaintiffs sought to move in June 2019, they requested an expedited
inspection of a new home, which LRHA denied. (Am. Compl. at 8.) However, again, Plaintiffs
fail to establish more than “an abstract need or desire” for the expedited inspection. Ely, 605 F.
App'x at 849 (quoting Roth, 408 U.S. at 577 (1972)). Likewise, although the regulations require
a housing inspection by the PHA administering a HCV within fifteen days of a tenant notifying
them of their desire to lease a new dwelling, 24 CFR § 982.305(b), the regulations do not suggest
that tenants have any right to an “expedited inspection.” Instead, a PHA can decide when, within
that allotted time, it will conduct the inspection. And for larger PHAs (i.e., those with more than
‘ 1250 budgeted units in the program), the PHA need only complete the inspection within fifteen
days “[t]o the extent practicable.” § 932.305(b). Thus, the regulations creating the inspection
requirement provide broad discretion for PHAs and do not confer on tenants any right to an
expedited inspection, however desirable one may be.

Because Plaintiffs fail to establish a plausible property interest in any of the
accommodations that they requested, and because Plaintiffs do not identify any other potential
interests of which Defendants deprived them, Plaintiffs’ due process claims against the LRHA
Defendants, VHDA Defendants, CVHC Defendants and Boulder Defendants must fail.

2. The Court Will Dismiss Plaintiffs Constitutional Claims Against the
HUD Defendants.

The Court assumes that Plaintiffs bring their constitutional due process claims against the

HUD Defendants pursuant to Bivens v. Unknown Named Agents, 403 U.S. 338 (1971). A Bivens

24
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 25 of 27 PagelD# 573

action is a judicially created monetary remedy designed to vindicate violations of constitutional
rights by federal actors in their individual capacities. Bivens, 403 U.S. at 395-97 (1971). As
such, a plaintiff cannot use a Bivens action to seek monetary damages from either a federal
agency or federal officials in their official capacities. Doe v. Chao, 306 F.3d 170, 184 (4th Cir.
2002); see also Meyer, 510 U.S. at 484—86 (holding that a Bivens action is unavailable against
agencies); Randall v. United States, 95 F.3d 339, 345 (4th Cir. 1996) (“Any remedy under Bivens
is against federal officials individually, not the federal government.”). Absent a waiver,
sovereign immunity shields the federal government, its agencies and its officials in their official
capacity from suit. F.D..C. v. Meyer, 510 U.S. 471, 475 (1994) (citing Loeffler v. Frank, 486
U.S. 549, 554 (1988); Fed. Hous. Admin. v. Burr, 309 U.S. 242, 244 (1940)). Therefore,
Plaintiffs are barred from bringing their due process claims against HUD in any capacity or
against the individual HUD Defendants in their official capacities.

To the extent that Plaintiffs bring their due process claims against the individual HUD
Defendants in their individual capacities, Plaintiffs must allege that the individual HUD
Defendants “acting under color of [their federal] authority” violated Plaintiffs’ constitutional
rights. Jd. at 389. However, as with the other Defendants, Plaintiffs have not alleged any facts
from which the Court can infer a constitutional violation by the individual HUD Defendants.

In support of their due process claims against the HUD Defendants, Plaintiffs allege that
Plaintiff Elizabeth Fedynich called Defendant Crook following the LRHA’s denial of Plaintiffs’
accommodation request. (Am. Compl. at 12.) Plaintiffs assert that Defendants Crook and
Henry’s involvement included “hostility and a blatant disregard and ignorance of and
unwillingness to apply HUD laws.” (Am. Compl. at 12.) Moreover, Plaintiffs allege that

Defendant Henry made unspecified discriminatory comments “about Plaintiffs’ disabilities as

25
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 26 of 27 PagelD# 574

they relate to [COVID-19].” (Am. Compl. at 12.) And Plaintiffs allege that Defendant Schmidt
“refused to communicate” with Plaintiffs regarding an unspecified accommodation request.
(Am. Compl. at 12.) Defendant Schmidt also allegedly failed “to direct her staff to apply HUD
laws as they pertain to reasonable accommodation requests.” (Am. Compl. at 12.) Although
Plaintiffs never assert that they asked either Defendant Schmidt or Defendant Davenport for any
accommodations, Plaintiffs allege that both Defendant Schmidt and Defendant Davenport
nonetheless failed to engage in an interactive process. (Am. Compl. at 12.)

These factual assertions do not give rise to any discernable constitutional violations.
Plaintiffs neither identify a cognizable liberty or property interest, nor allege how the HUD
Defendants deprived them of that interest without due process of law. And to the extent that
Plaintiffs argue that Defendants were rude and uninformed on the relevant laws, the rudeness and
ignorance of government officials, however regrettable, does not constitute a due process
violation.

Ultimately, because Plaintiffs fail to allege any cognizable liberty or property interest or
any actions by the HUD Defendants that deprived them of that interest, the Court will dismiss all
due process claims against the HUD Defendants.

IV. CONCLUSION

For the reasons set forth above, the Court GRANTS Defendants’ Motions to Dismiss

(ECF No. 37, 41, 43, 45, 61) and DISMISSES WITHOUT PREJUDICE all claims by Plaintiffs

against Defendants. An appropriate order shall issue.

26
Case 3:20-cv-00165-DJN Document 66 Filed 09/08/20 Page 27 of 27 PagelD# 575

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record and any unrepresented party

/s/ (

David J. Novak
United States District Judge

Richmond, Virginia
Date: September 8, 2020

27
